                 Case 20-10256-KBO              Doc 88      Filed 02/12/20        Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

EARTH FARE, INC., et al.,                                Case No.: 20-10256 (KBO)

                Debtors.                                 (Jointly Administered)




                           MOTION AND ORDER FOR ADMISSION PRO HAC VICE
             Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
of Craig Solomon Ganz of Ballard Spahr LLP to represent MDC Coastal 12, LLC in the above cases.

Dated: February 12, 2020
        Wilmington, Delaware                         /s/ Laurel D. Roglen
                                                     Leslie C. Heilman, Esquire (No. 4716)
                                                     Laurel D. Roglen, Esquire (No. 5759)
                                                     BALLARD SPAHR LLP
                                                     919 North Market Street, 11th Floor
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 252-4465
                                                     Facsimile: (302) 252-4466
                                                     E-mail: heilmanl@ballardspahr.com
                                                                roglenl@ballardspahr.com
                                                     Counsel for MDC Coastal 12, LLC

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
              Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the States of California and Arizona and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing
Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the
Clerk of Court for District Court.

Dated: February 12, 2020                             /s/ Craig Solomon Ganz
                                                     Craig Solomon Ganz, Esquire
                                                     BALLARD SPAHR LLP
                                                     1 E. Washington Street, Suite 2300
                                                     Phoenix, AZ 85004
                                                     Telephone: (602) 798-5427
                                                     Facsimile: (602) 798-5595
                                                     E-mail: ganzc@ballardspahr.com

                                        ORDER GRANTING MOTION
         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




     Dated: February 12th, 2020                               KAREN B. OWENS
     Wilmington, Delaware                                     UNITED STATES BANKRUPTCY JUDGE
